DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Pre-amendment
2.         The present office action is made in response to the Pre-amendment filed on 12/17/19. It is noted that in the Pre-amendment, applicant has made changes to the abstract, the specification and the claims. There is not any change to be made to the drawings.
3.	Regarding to the claims, applicant has amended claims 1-15 and added a new set of claims, i.e., claims 16-19, into the application. There is not any claim being canceled from the application. 
As newly-added, the pending claims are claims 1-19 which claims are subjected to the following restriction.
Election/Restrictions
4.         REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
5.         Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

A) Group I, claims 3-6 and 11, drawn to a method for recording an image of a sample region and a microscope system for recording an image of a sample region having (a step of using) a laser source for directing light to the sample; (a step of displacing) objective lens  and the sample region in a relative fashion; (a step of using) a camera for capturing (intensity values) of light reflected from the sample, (a step of using) a processor for determining intensity values/profile of values of light based on different relative displacement position, and specific features related to displacements of the objective  and the sample;
B) Group II, claims 10 and 12, drawn to a method for recording an image of a sample region and a microscope system for recording an image of a sample region having (a step of using) a laser source for directing light to the sample; (a step of displacing) objective lens  and the sample region in a relative fashion; (a step of using) a camera for capturing (intensity values) of light reflected from the sample, (a step of using) a processor for determining intensity values/profile of values of light based on different relative displacement position, and specific features related to the sample region and the system for supporting the sample; and
C) Group III, claims 13-14 and 18, drawn to a method for recording an image of a sample region and a microscope system for recording an image of a sample region having (a step of using) a laser source for directing light to the sample; (a step of displacing) objective lens  and the sample region in a relative fashion; (a step of using) a camera for capturing (intensity values) of light reflected from the sample, (a step of using) a processor for determining intensity 
6.         Each of claims 1 and 15 is a linking claim which links the two mentioned inventions, and claims 2, 7-9, 16-17 and 19 each does not recite any feature used to group the claims as mentioned above, thus the linking claims 1 and 15 and claims 2, 7-9, 16-17 and 19 will be examined with the claims of the elected invention I or II or III.
7.         The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I-III lack unity of invention because even though the inventions of these 

Groups require the technical feature of a method for recording an image of a sample region and 

a microscope system for recording an image of a sample region; however, the different specific 

features related to displacements of the objective and the sample as recited in Group I, the 

sample region and the system for supporting the sample as recited in Group II and the 

beamsplitter with specific structure as recited in Group III are not directed to a common 

technical feature. See US Publication No. 2017/0090176 which discloses a microscope system 

for recording an image of a sample region without any specific features recited in all Groups I-III.
 

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/THONG Q NGUYEN/Primary Examiner, Art Unit 2872